Citation Nr: 1548482	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on loss of use of the lower extremities.  

2.  Entitlement to special monthly compensation (SMC) based on loss of use of the upper extremities.  

3.  Entitlement to service connection for bowel incontinence, claimed as secondary to service-connected cervical spine and/or lumbosacral spine disabilities.  

4.  Entitlement to service connection for bladder incontinence, claimed as secondary to service-connected cervical spine and/or lumbosacral spine disabilities.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to February 1973.  He also had additional service in the Army National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had also perfected an appeal seeking entitlement to special monthly compensation based on aid and attendance or being housebound.  A July 2015 rating decision granted special monthly compensation based on aid and attendance.  Accordingly, the matter is no longer on appeal.  

The issues of entitlement to service connection for bowel and bladder incontinence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has no effective function in the lower extremities other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.  

2.  The preponderance of the evidence is against a finding that the Veteran has no effective function in the upper extremities other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.  


CONCLUSIONS OF LAW

1.  The criteria for SMC based on the loss of use of the lower extremities are not met.  38 U.S.C.A. § 1114 (West 2015); 38 C.F.R. §§ 3.350, 4.63 (2015).  

2.  The criteria for SMC based on the loss of use of the upper extremities are not met.  38 U.S.C.A. § 1114 (West 2015); 38 C.F.R. §§ 3.350, 4.63 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was advised of VA's duties to notify and assist in the development of his claim.  An April 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent post-service treatment records have been associated with the claims file, including VA treatment records.  The RO arranged for several VA examinations which contain sufficient clinical findings and discussion of the history and features of the disability to constitute medical evidence adequate for rating purposes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Special monthly compensation (SMC) is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352.  Loss of use of a hand or foot is defined in 38 C.F.R. § 4.63.  

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the loss of use of a hand or a foot.  38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.350(a), 4.63.  Loss of use of a hand or foot, for the purpose of SMC, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches (8.9 centimeters) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

The United States Court of Appeals for Veterans Claims (Court) has stated that "[t]he relevant inquiry concerning an SMC award is not whether amputation is warranted but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 373 (1998) (citing 38 C.F.R. §§ 3.350(a)(2), 4.63).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, the functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Historically, the record shows that in September 1981, while participating in a repelling exercise with the Army National Guard, the Veteran fell approximately twenty to thirty feet.  From this injury, the Veteran has established service connection for lumbosacral strain with arthritis, cervical spine degenerative disc disease, left shoulder torn rotator cuff, right shoulder impingement, left orbital fracture, left ulnar nerve entrapment, posttraumatic stress disorder and depression, and radiculopathy of the left and right upper extremities.  

The instant claim for SMC based on loss of use of the upper and lower extremities was received in March 2010.  

Whether a person has lost the use of a foot or hand is an inherently medical question.  Loss of use requires an assessment of the actual remaining functions of balance, propulsion, etc., and a comparison of those functions of the extremity with amputation and a suitable prosthesis (as well as whether there is certain pathology that is presumed to constitute loss of use, which requires clinical inspection and diagnostic studies/measurements).  Many of these considerations can only be properly evaluated by a medical professional.  The Veteran is a lay person and has not established that he has medical expertise.  Davidson, 581 F.3d at 1316.  Nonetheless, his statements regarding his disability have been considered.  Id.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence does not support the Veteran's claim for loss of use of the lower extremities.  Initially, the Board notes that the Veteran is not service-connected for any disabilities of the lower extremities.  The Board acknowledges that throughout the appeal period, the Veteran has used a cane and four-wheel scooter to aid ambulation.  See, e.g., June 2010 VA spine examination.  The Board also acknowledges the Veteran's complaint of pain radiating from his lower back to his legs, and that he experiences difficulty standing.  Id.; see also February 2014 VA Aid & Attendance/Housebound Examination (noting a lack of coordination in the lower extremities).  Nonetheless, there is no evidence to support that any lower extremity symptomatology, and associated functional impairment, is related to a service-connected disability, and particularly his service-connected lumbosacral spine.  For example, a June 2010 VA peripheral nerves examiner indicated that there was no convincing motor or sensory deficit related to the lumbar spine on examination.  In addition, a February 2014 VA spine examiner found no evidence of radicular pain in the lower extremities.  There is no competent opinion to the contrary.  Hence, the Board finds that the preponderance of the evidence is against the Veteran's claim for loss of use of the lower extremities.  

In regards to the upper extremities, the Board notes that the Veteran is service-connected for radiculopathy of the right and left upper extremities, as well as a torn rotator cuff of the left shoulder, right shoulder impingement, and left ulnar nerve entrapment.  The Board does not question the Veteran in his assertions that his service-connected disabilities have significantly impaired the use of his upper extremities.  However, after a review of the evidence of record, the Board finds that the preponderance of the evidence does not support a finding that his service-connected disabilities have resulted in the loss of use of his upper extremities.  The Board acknowledges notes that a July 2012 VA examiner found that the Veteran had a severely diminished grip and fine motor movement.  In addition, an August 2013 VA examiner indicated the Veteran had limited range of motion of his bilateral upper extremities.  The August 2013 VA examiner also indicated that assistance with home care, including bathing, dressing, transfers and attending to nature, was required.  A February 2014 VA Aid and Attendance/Housebound examiner noted that the Veteran needed help with toileting and grooming due to loss of feeling in his hands.  

In contrast, a June 2010 VA peripheral nerves examiner found that the Veteran had mild incomplete sensory loss left C8 distribution secondary to his service-connected cervical spine disability, and mild weakness of a single right intrinsic hand muscle.  The August 2013 VA examiner noted that the Veteran had moderate hand grip and fine motor movement.  On February 2014 VA Aid and Attendance/Housebound examination, while it was noted that the Veteran was unable to self-feed, dress and undress, bathe, groom, or attend to the wants of nature by himself, it was also indicated that the Veteran drives short distances in his truck.  Moreover, the examiner found only mild or moderate impairment in upper extremity strength and coordination findings, and indicated, confusingly, that the there was only some difficulty with the Veteran's ability for self-feeding, dressing and undressing, bathing, grooming, and toileting.  And on February 2014 VA peripheral nerves examination, it was found that motor strength was normal (5/5) except for the left upper extremity, which was slightly diminished (4/5), and most groups have poorly sustained effort (sometimes due to pain, sometimes not depending on the joint), with normal tone and coordination.  Sensory examination was intact to fine touch and position.  

Based on the evidence presented, even with consideration of DeLuca, the Board finds that the preponderance of the evidence does not support the Veteran's claim that his service-connected disabilities have resulted in the loss of use of his upper extremities.  In this regard, while several VA examiners have indicated that the Veteran's upper extremities have significantly diminished physical ability, objective testing consistently revealed at worst moderate impairment, including with hand grip and with activities of daily living.  The Board finds this evidence to be more probative because the findings were supported by objective physical findings, and were provided by medical experts competent to provide such findings and opinions.  The Board thus finds that the preponderance of the evidence is against his claim for special monthly compensation for loss of use of the upper extremities.


ORDER

Entitlement to special monthly compensation for loss of use of the lower extremities is denied.  

Entitlement to special monthly compensation for loss of use of the upper extremities is denied.  


REMAND

Regarding the claims of service connection for bladder and bowel incontinence, the Board finds that further development is necessary.  

The Veteran contends that his disabilities are secondary to his service-connected cervical spine and/or lumbosacral spine disabilities.  The Veteran was afforded various VA examinations during the appeal period, all of which the Board finds are inadequate.  On June 2010 VA peripheral nerves examination, the Veteran reported he has sensation in his bowel but has little control and is frequently incontinent, wearing briefs.  It was also noted that the Veteran has benign prostatic hyperplasia symptoms and dribbles, but was rarely incontinent.  The examiner opined that the Veteran has urinary symptoms of prostate hypertrophy but there was no convincing evidence of urinary incontinence secondary to lumbar or cervical spine disease.  No opinion was provided as to the etiology of the Veteran's reported bowel incontinence.  

On February 2014 VA rectum/anus examination, the Veteran reported continued occasional fecal, more than urinary, incontinence, and uses diapers every day.  It was indicated that there was no change in the Veteran's fecal incontinence symptoms since the June 2010 VA examination; no nexus opinion was provided.  

On February 2014 VA urinary tract examination, the examiner opined that the Veteran's voiding dysfunction, including urinary leakage and urinary frequency, is presumed to be due to benign prostatic hyperplasia in the past, and due to an unclear etiology now.  

Review of the evidence of record reveals no VA examination or opinion addressing the etiology of the Veteran's bowel incontinence.  In addition, the examinations and opinions of record are unclear as to the etiology of the Veteran's bladder incontinence, and did not make clear whether the bladder incontinence may be considered to have been aggravated by his service-connected cervical spine and/or lumbosacral spine disabilities.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Accordingly, these matters must be remanded to determine the likely etiology of the disabilities on appeal.  

Finally, any pertinent VA treatment records since July 2015 should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file updated VA treatment records since July 2015.  

2. After associating any pertinent, outstanding records with the claims file, refer the record to an appropriate VA medical expert, or schedule an examination, to obtain an opinion, (a) whether the Veteran's bowel and/or bladder incontinence was caused by his service-connected cervical spine and/or lumbosacral spine disabilities; and (b) whether the Veteran's bowel and/or bladder incontinence was aggravated by his service-connected cervical spine and/or lumbosacral spine disabilities; and (c) whether the Veteran's bowel and/or bladder incontinence is otherwise related to service.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resorting to speculation, that should be explained.  

3. Then readjudicate the matters on appeal.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


